DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the RCE response filed on November 24, 2020.  Claims 1, 6-9, 12, 13, 15 and 17-19 have been amended.  Claims 1-19 are currently pending and have been examined.
Claim Objections
Claims 7 and 9 are objected to because of the following informalities: 
At the end of claim 7 the phrase “of applicability” has not been struck through in contrast to the other claims amended similarly to claim 7 and therefore appears to be a typo.  
In claim 9 it appears that “compete” should be –complete--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 8, 12, 13, 18 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject 
Referring to MPEP 2163.03, an original claim may lack written description support when the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved.
Claim 7 recites “calculate, for the first possible tax implication, a first likelihood that the first possible tax implication will apply to a tax liability; and calculate, for the second possible tax implication, a second likelihood that the second possible tax implication will apply to the tax liability of applicability”.  Claims 12 and 18 recite similar limitations.  Paragraph [0051] of the specification notes that the overall likelihood may be based upon the likelihood of qualification based upon the definite criteria, the likelihood of qualification based upon the determined trends, or a combination of both, and goes on to note that the likelihood may be expressed as a percentage chance.  However, the specification when examined as a whole does not disclose how these pieces of information are gathered and subsequently combined to perform or achieve the function or result of calculating a “likelihood” will apply to a tax liability.  Briefly, the Applicant implies in the specification that portions of the tax code are non-binary and then recites that a “likelihood” of an implication being applied to a taxpayer’s liability can be calculated, but how to actually calculate this likelihood is not disclosed in the specification. 
Accordingly, claims 7, 12 and 18 fail to comply with the written description requirement.  Claims 8, 13 and 19 are rejected due to their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Referring to MPEP 608.01(n)(III), under the statute the test as to whether a claim is a proper dependent claim is that it shall include every limitation of the claim from which it depends and specify a further limitation of the subject matter claimed.  Amended claim 6 recites “presenting, to the user, an indication of the first estimated monetary impact”.  However, claim 1, from which claim 6 depends, recites “present, to the user via a user interface, the first estimated monetary impact”.  As the feature of claim 6 is already recited in claim 1, claim 6 is of improper dependent form.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The medium of claim 1 and methods of claim 9 and 15 are within the statutory categories of invention.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Using the text of claim 1 as an example, claims 1, 9 and 15 recite:
1. A non-transitory computer readable storage medium having a computer program stored thereon for identifying tax payoffs, wherein execution of the computer program by at least one processing element performs the following steps: 
acquiring a set of tax information related to a taxpayer; 
determining a first tax implication for the taxpayer based at least in part on the set of tax information and an amount of time to complete the first tax implication by the user; 
determining a first possible tax implication for the taxpayer based at least in part on the set of tax information; 
determining, from a plurality of stored tax returns of other users, a first average amount of time for the other users to complete the first tax implication and a first average amount of time for the other users to complete the first possible tax implication;  
calculate, for the first possible tax implication, a first estimated monetary impact; 
compare the first average amount of time for other users to complete the first tax implication with the amount of time for the user to complete the first tax implication; 
calculate, for the first possible tax implication, an expected amount of time for the user to complete the first possible tax implication based on the comparison;  
calculate, based upon the first estimated monetary impact and the expected amount of time for the user to complete the first possible tax implication, a first tax payoff, Page 2 of 16U.S. Patent Application Serial No. 15/785,771determining a second implication for the taxpayer based at least in part on the set of tax information and an amount of time to complete the second tax implication by the user; 
determining a second possible tax implication for the taxpayer based at least in part on the set of tax information; 
determining, from the plurality of stored tax returns of the other users, a second average amount of time for the other users to complete the second tax implication and a second average amount of time for the other user to complete the second possible tax implication; 
calculate, for the second possible tax implication, a second estimated monetary impact; 
compare the second average amount of time for other users to complete the second tax implication with the amount of time for the user to complete the second tax implication; 
calculate, for the second possible tax implication, an expected amount of time for the user to complete the second possible tax implication based on the comparison;  
calculate, based upon the second estimated monetary impact and the expected amount of time for the user to complete the second possible tax implication, a second tax payoff, compare the first tax payoff to the second tax payoff, and present, to the user via a user interface, the first estimated monetary impact, the second estimated monetary impact, the first estimated amount of time for the user to complete the possible tax implication, the second estimated amount of time for the user to complete the second possible tax implication, the comparison of the first tax payoff and the second tax payoff, and a plurality of recommendations based upon said comparison of at least the first tax payoff and the second tax payoff that the taxpayer claim the first tax implication, 
wherein the plurality of recommendations are presented in order from a recommendation with a highest payoff to a recommendation with a lowest payoff. 


Referring to the bolded limitations above, independent claims 1, 9 and 15 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 1, 9 and 15 are each directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted each of claims 1, 9 and 15 only recite the fundamental economic practice of identifying tax implications or the legal interaction of fulfilling the legal obligation of identifying tax implications for the purpose, as described in the specification, of analyzing tax implications to determine a tax payoff.  Accordingly, each of claims 1, 9 and 15 are directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1, 9 and 15, since these claims only contain mere instructions to implement the abstract idea on a computer in its ordinary capacity for a fundamental economic practice or legal interaction (e.g., to receive, store, or transmit data), the recitation in claim 1 of a processing element does not integrate the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claims 1, 9 and 15 does not pertain to an improvement in the functioning of the computer itself or a technological solution to a technological problem.
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1, 9 and 15, these claims recite well understood, routine, conventional activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  Specifically, the computer components referenced with regards to claims 1, 9 and 15 are known devices, as discussed in paragraphs [0059] and [0065] of the Applicant’s specification.   Moreover, tax preparation software identifying tax implications and time estimation techniques are notoriously well known as evidenced by the references cited on the PTO-892s attached to the OAs dated 8/27/2020, 4/29/2020 and 8/29/2019.  Accordingly, claims 1, 9 and 15 do not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claims 1, 9 and 15 are not patent eligible.  Dependent claims 2-8, 10-14 and 16-19 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and WURC activity, and are also not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2017/0004584) in view of Koerner (US 2016/0180279).
In addition to the motivation statements below, it would have been obvious to one of ordinary skill in the art at the time of invention to include the features as taught in Koerner in Wang since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Specifically, adding the functionality of user-specific time estimation for a task of Koerner to the tax preparation of Wang expands the usability of the system. Additionally, both are in the field of computer systems directed to task management and one of ordinary skill in the art would recognize the combination to be predictable.
Claim 1 recites:
A non-transitory computer readable storage medium having a computer program stored thereon for identifying tax payoffs, wherein execution of the computer program by at least one processing element performs the following steps: (Wang, [0016], computer readable medium embodying instructions executable by a computer; Fig. 8, [0100], method 220 for determining tax recommendation)
acquiring a set of tax information related to a taxpayer; (Wang, Fig. 8, [0100], at step 222 the tax preparation system 40 accesses tax data for a taxpayer)
determining a first tax implication for the taxpayer based at least in part on the set of tax information and an amount of time to complete the first tax implication by the user; determining a first possible tax implication for the taxpayer based at least in part on the set of tax information; determining, from a plurality of stored tax returns of other users, a first average amount of time for the other users to complete the first tax implication and a first average amount of time for the other users to complete the first possible tax implication; calculate, for the first possible tax implication, a first estimated monetary impact; compare the first average amount of time for other users to complete the first tax implication with the amount of time for the user to complete the first tax implication; calculate, for the first possible tax implication, an expected amount of time for the user to complete the first possible tax implication based on the comparison; calculate, based upon the first estimated monetary impact and the expected amount of time for the user to complete the first possible tax implication, a first tax payoff, Page 2 of 16U.S. Patent Application Serial No. 15/785,771determining a second implication for the taxpayer based at least in part on the set of tax information and an amount of time to complete the second tax implication by the user; determining a second possible tax implication for the taxpayer based at least in part on the set of tax information; determining, from the plurality of stored tax returns of the other users, a second average amount of time for the other users to complete the second tax implication and a second average amount of time for the other user to complete the second possible tax implication; calculate, for the second possible tax implication, a second estimated monetary impact; compare the second average amount of time for other users to complete the second tax implication with the amount of time for the user to complete the second tax implication; calculate, for the second possible tax implication, an expected amount of time for the user to complete the second possible tax implication based on the comparison;  (Wang, Fig. 8, [0101], at step 226 recommendation engine 210 determines one or more tax variables 212 which can effect tax result; Fig. 9, [0104], showing twenty tax variables 212; Fig. 8, [0109], at step 232, the recommendation engine 210 then determines an effect of the taxpayer controllable variables 214 on the tax result reading on first tax implication, first possible tax implication and second possible tax implication; Fig. 10, [0124], target tax result 215 in terms of dollars is calculated. Wang, Fig. 8, [0109], goes on to discuss that the recommendation engine 210 determines the effect of the taxpayer controllable variables by executing the tax calculation engine to calculate the tax calculation graph by varying the taxpayer controllable variables 214 and determining the effect on the tax result and may vary each taxpayer controllable variable 214 according to an adjustability model 218 which uses a distribution range for each of the tax variables 212 to the tax data for the taxpayer and/or typical, average or mean values based on tax data from tax returns for a large sampling of taxpayers where many of the tax variables will have a bell curve of values from the large sampling of taxpayers, such that the range can be determined by including one, two, three or other number of standard deviations about the known value for the taxpayer.  Wang does not specifically disclose the determining, comparing and estimating the amount of time for a user and other users to complete a tax implication.  However, Koerner, Fig. 1, [0015]-[0018], discusses using a crowd-source database 105 comparing a user’s task data with task data of other users having the same role to inform the user how long the task will take and a task tracker 126 configured to collect task-tracking information 107 as the user completes their tasks.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the tax recommendation system that modifies tax recommendations according to a bell curve of a sampling of taxpayers of Wang to include both the user and crowd-sourced information regarding how long it takes to complete a task as discussed in Koerner to assist a user in prioritizing tasks to accomplish as discussed in Koerner, [0005], or to assist a user in prioritizing user controllable tax variables as discussed in Wang, [0109].)
calculate, based upon the second estimated monetary impact and the expected amount of time for the user to complete the second possible tax implication, a second tax payoff, compare the first tax payoff to the second tax payoff, and present, to the user via a user interface, the first estimated monetary impact, the second estimated monetary impact, the first estimated amount of time for the user to complete the possible tax implication, the second estimated amount of time for the user to complete the second possible tax implication,  the comparison of the first tax payoff and the second tax payoff, and a plurality of recommendations based upon said comparison of at least the first tax payoff and the second tax payoff that the taxpayer claim the first tax implication,  (Wang, Fig. 7, [0112], recommendation engine 210 generates tax recommendation including meta data; Fig. 8, [0109], at step 232 recommendation engine 210 determines effect of taxpayer controllable variables 214 on tax result reading on comparisons under BRI; Fig. 10, [0124], target tax result 215 in terms of dollars is calculated; Fig. 16, [0117] at step 266 recommendation processing module sorts tax recommendations by confidence score; Figs. 7 and 8, [0115], at step 240 recommendation engine 210 provides tax recommendations to user by utilizing UI control 80 or recommendation service 211; Fig. 16, [0116]-[0117], at step 270 system 40 displays user interface presentation 84 to user integrating hyperlinks and explanations of the tax recommendations.  Wang does not specifically disclose presenting an amount of time to complete a tax implication.  As noted above, Koerner, Fig. 1, [0015]-[0018], informing the user how long the task will take.  It would have been obvious to a person of ordinary skill in the art at the time of filing to modify the tax recommendation system of Wang to include both the user and crowd-sourced information regarding how long it takes to complete a task as discussed in Koerner to assist a user in prioritizing tasks to accomplish as discussed in Koerner, [0005], or to assist a user in prioritizing user controllable tax variables as is discussed in Wang, [0109].)
 the comparison of the first tax payoff and the second tax payoff, and a plurality of recommendations based upon said comparison of at least the first tax payoff and the second tax payoff that the taxpayer claim the first tax implication, wherein the plurality of recommendations are presented in order from a recommendation with a highest payoff to a recommendation with a lowest payoff.  (Wang, [0113], [0117], discusses the confidence score attached to the tax recommendations which are arranged from highest to lowest, can be tied to the payoff in the form of amount of charitable deductions which reads on comparing tax payoffs and organizing recommendations from highest payoff to lowest under BRI and further goes on to note the system 40 may generate explanations which provide one or more of a description of the tax recommendation, how it applies to the taxpayer, and how it can improve the taxpayer's tax return.  Please see also, Wang, [0075], [0095], [0096], [0098], which discusses that the system of Wang also outputs intermediate tax calculations for deductions, credits and the like for comparison.)  
Claims 9 and 15 correspond to claim 1 and are rejected on the same grounds.  Regarding the computerized methods of claim 9 and 15, Wang, [0016], discusses instructions executable by a computer and Fig. 8, [0100], discusses method 220 for determining tax recommendation.)
Claim 2 recites:
The non-transitory computer readable medium of claim 1, further comprising the following step: present, to the user, a second recommendation based upon said comparison of the first tax payoff and the second tax payoff that the taxpayer claim the second tax implication after claiming the first tax implication.  (Wang, Fig. 16, [0116]-[0117], at step 270 system 40 displays user interface presentation 84 to user integrating hyperlinks and explanations of multiple tax recommendations)
Claim 3 recites:
The non-transitory computer readable medium of claim 1, further comprising the following step: present, to the user, a second recommendation based upon said comparison of the first tax payoff and the second tax payoff that the taxpayer not claim the second tax implication.  (Wang, Fig. 16, [0117], at step 267 recommendation processing module 250 may filter out tax recommendations having a confidence score below a threshold value)  
Claim 4 recites:
The non-transitory computer readable medium of claim 1, wherein the first possible tax implication and the second possible tax implication are each a potential tax deduction that the taxpayer may be able to claim.  (Wang, [0042], [0051], [0058], [0068], [0075], [0095], [0096], taxable implication may be either tax deductions or tax credits)
Claim 5 recites:
The non-transitory computer readable medium of claim 1, wherein the first possible tax implication is a potential tax deduction that the taxpayer may be able to claim, wherein the second possible tax implication is a potential tax credit that the taxpayer may be able to claim.32  (Wang, [0042], [0051], [0058], [0068], [0075], [0095], [0096], taxable implication may be either tax deductions or tax credits)
Claims 10 and 16 correspond to claim 5 and are rejected on the same grounds.
Claim 6 recites:
The non-transitory computer readable medium of claim 1, further comprising presenting, to the user, an indication of the first estimated monetary impact.  (Wang, Fig. 8, [0109], at step 232 recommendation engine 210 determines effect of taxpayer controllable variables 214 on tax result; Fig. 10, [0124], target tax result 215 in terms of dollars is calculated; [0112], recommendation engine 210 also generates a tax recommendation item including additional data such as meta data on IRS information reading on effort level; Fig. 16, [0116]-[0117], at step 270 system 40 displays user interface presentation 84 to user integrating hyperlinks and explanations of the tax recommendations)
Claims 11 and 17 correspond to claim 6 and are rejected on the same grounds.

Claim 7 recites:
The non-transitory computer readable medium of claim 1, further comprising the following steps: calculate, for the first possible tax implication, a first likelihood that the first possible tax implication will apply to a tax liability; and calculate, for the second possible tax implication, a second likelihood that the second possible tax implication will apply to the tax liability of applicability.  (Wang, [0113], confidence score)
Claims 12 and 18 correspond to claim 7 and are rejected on the same grounds.
Claim 8 recites:
The non-transitory computer readable medium of claim 7, further comprising the following step: presenting, to the user an indication of the first likelihood that the first possible tax implication will apply to the tax liability.33  (Wang, [0113], confidence score; Figs. 7 and 8, [0115], at step 240 recommendation engine 210 provides tax recommendations to by utilizing UI control 80 or recommendation service 211)
Claims 13 and 19 correspond to claim 8 and are rejected on the same grounds.
Claim 14 recites:
The computerized method of claim 9, further comprising the following steps: compare the first tax payoff to the second tax payoff;35 (Wang, Fig. 16, [0117] at step 266 recommendation processing module sorts tax recommendations by confidence score)
present, to the user, a recommendation based upon said comparison of the first tax payoff and the second tax payoff that the taxpayer claim the first tax implication; and present, to the user, a second recommendation based upon said comparison of the first tax payoff and the second tax payoff that the taxpayer claim the second tax implication after claiming the first tax implication.36  (Wang, Fig. 16, [0116]-[0117], at step 270 system 40 displays user interface presentation 84 to user integrating hyperlinks and explanations of multiple tax recommendations)
Response to Arguments
Applicant's arguments filed November 24, 2020 have been fully considered and are addressed below.
Regarding the objection to the claims and specification based on the term “likelihood of applicability”, these objections have been largely withdrawn based on the amendment to claims 7, 8, 12, 13, 18 and 19.  However, claim 7 still includes this term in what appears to be a typo, and accordingly is still objected to.
 Regarding the rejection of claim 6 under 35 U.S.C. 112(a), this rejection has been withdrawn based on the amendment based on the amendment to claim 6.  New rejections under 35 U.S.C. 112(a) and (d) are imposed as shown above based on the amendment to the claims.
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments have been fully considered but they are not persuasive.  
Regarding the arguments concerning Step 2A, prong one, Applicant argues claims 1, 9 and 15 recite comparing a time to complete a portion of a tax return of a user with a time complete the portion of a tax return from other users and estimating a time to complete a second portion of a tax return for a particular user and presenting the information to the user to allow the user to make a choice, and specifically argues that the limitations are directed to providing a user specific time estimate to complete the tax implication and therefore do not recite the purported abstract idea.  However, even in view of the time estimation feature, the present invention is still directed to a tax-implication payoff analysis which is clearly both a fundamental economic practice and a legal interaction.  Accordingly, the claims fall into the certain methods of organizing human activity grouping of abstract ideas discussed in the 2019 PEG.
Regarding Applicant’s arguments regarding Step 2A, prong two, integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are indicative of integration into a practical application include improvements to the functioning of a computer, applying the judicial exception with a particular machine, effecting transformation of a particular article to a different state or thing or applying the judicial exception in some other meaningful was beyond generally linking the use of the judicial exception to a particular technological environment.  It is respectfully submitted that the feature cited by the Applicant of presenting a plurality of user-specific recommendations to the user based on statistics of the user to provide the user with a set of optimal tax implications does not fall into one of these categories.  Please see MPEP 2106.05(g) regarding adding insignificant extra-solution activity including data gathering and manipulation, which specifically includes selecting information for collection, analysis and display.  Regarding the Applicants arguments regarding user-specific recommendations, the Applicant is again respectfully directed to MPEP 2106.05(g) which discusses mere data gathering including obtaining inputs for an equation.  In the present case, the Examiner respectfully notes that the mathematical operations of determining tax implications, including calculating an estimated time to claim an implication, are mathematical operations of such simplicity as to not add a meaningful limitation.  Please see the last paragraph of MPEP 2106.05(g).
Regarding Step 2B, the Applicant merely argues that the features of claims 1, 8 and 15 are not well understood, routine and conventional without elaborating upon a specific feature that is not a WURC activity.  The Examiner respectfully disagrees.  Referring to the 2016 1040A instructions attached to the OA dated 8/29/2019, the estimated amount of time to file ones taxes is disclosed along with a taxpayer bill of rights including the right to pay no more than the amount due.   
Regarding the rejections under 35 U.S.C. 103, Applicant’s arguments have been fully considered and the amended claims are addressed in detail above.  
Regarding the argument that that Koerner does not teach user-specific time estimates, Koerner, [0016], discusses providing information to the user on how long the task takes based on similar users, which easily reads on this feature under BRI.  As discussed in greater length above, Wang teaches a detailed tax recommendation system analyzing a plurality of tax implications and further specifically notes [0109] that the tax implications may be tailored to a user using an adjustability model 218 along a bell curve.  It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate the time to complete elements of Koerner into the tax recommendation system of Wang as another piece of data to assist tax payers.  It is also respectfully noted that both Wang and Koerner discuss user specific systems.  Still further, the user specific estimate of time to complete a tax implication recited in the present invention is an extremely simple mathematic operation that also appears to be based on one or two samples. 
Regarding the argument that the cited art does not teach determining and displaying the comparison of the first tax payoff and the second payoff, the Examiner respectfully disagrees.  As noted in detail above, to cite only one of the many portions of Wang that show this feature, Wang, Fig. 7, [0112], discusses recommendation engine 210 which generates tax recommendations including meta data.  It would have been obvious to include the time to complete elements of Koerner into the meta data of tax recommendation system of Wang as another piece of data to assist tax payers.  It is respectfully noted that “payoff” as used by the Applicant is merely the combination of monetary impact and time to complete, which is obvious in view of Wang as modified by Koerner.
Regarding the argument that the cited art does not teach the plurality of recommendations are presented in order, the Examiner respectfully disagrees.  Wang, [0113], [0117], discusses the confidence score attached to the tax recommendations which are arranged from highest to lowest, can be tied to the payoff in the form of amount of charitable deductions which reads on comparing tax payoffs and organizing recommendations from highest payoff to lowest under BRI and further goes on to note the system 40 may generate explanations which provide one or more of a description of the tax recommendation, how it applies to the taxpayer, and how it can improve the taxpayer's tax return.  Please see also, Wang, [0075], [0095], [0096], [0098], which discusses that the system of Wang also outputs intermediate tax calculations for deductions, credits and the like for comparison.    
Lastly, it is respectfully noted that the subject application is a business method of identifying tax payoffs and time to complete claiming a tax implication in the technological environment of a computing platform.  As noted in MPEP 2141 with respect to KSR, the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the present case, calculating tax implications and analyzing data to predict time to complete a task based on rules or other user experience are all familiar elements.  It is also respectfully noted that the problem of identifying whether a tax payer should take an itemized deduction in view of the extra time involved as opposed to the standard deduction is well known.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Ferguson (US 8,442,882) discusses recommending to a taxpayer taking the itemized versus standard deduction, Fig. 8A.
Morin (US 2016/0350870) (cited on PTO-892 dated 8/29/2019) discusses recommending itemized versus standard deduction to reduce time to complete tax return, Title.
Mascaro (US 2017/0308960) (cited on PTO-892 dated 8/27/2020) discusses a predictive model can be configured with limited known user characteristics data to determine whether or not a user will likely benefit from going through the work of preparing an itemized deduction, [0008].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY HARPER whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached at (571)270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3692